Case 3:20-cv-01254-BJD-PDB Document 112 Filed 08/25/21 Page 1 of 3 PageID 4581




                          United States District Court
                           Middle District of Florida
                             Jacksonville Division

 WHERTEC, INC.,

             Plaintiff,

 v.                                                NO. 3:20-cv-1254-BJD-PDB

 SIANO SALMON ET AL.,

             Defendants.



                                     Order

       The defendants request leave to file under seal exhibit 6 to their response
 to the plaintiff’s motion for leave to file a fourth amended complaint, Doc. 110,
 and to maintain in redacted form the plaintiff’s motion, Doc. 107, and the
 proposed fourth amended complaint, Doc. 107-1. Doc. 109. The request is
 unopposed. Doc. 109 at 7.

       In determining whether a paper should be sealed, a court’s discretion is
 guided by the presumption of public access. Perez-Guerrero v. U.S. Att’y Gen.,
 717 F.3d 1224, 1235 (11th Cir. 2013). To decide if the presumption applies, a
 court distinguishes documents that “may properly be considered public or
 judicial records” from “those that may not; the media and public presumptively
 have access to the former, but not to the latter.” Id. The presumption applies
 to any paper attached to a document that invokes judicial resolution on the
 merits. F.T.C. v. AbbVie Prods. LLC, 713 F.3d 54, 63−64 (11th Cir. 2013).
Case 3:20-cv-01254-BJD-PDB Document 112 Filed 08/25/21 Page 2 of 3 PageID 4582




       The presumption is not absolute; the Court must consider the nature and
 character of the information and balance the public’s right of access against a
 party’s interest in confidentiality. Perez-Guerrero, 717 F.3d at 1235. The
 balancing depends on the facts and circumstances. Nixon v. Warner Commc’ns,
 Inc., 435 U.S. 589, 599 (1978). Factors may include whether allowing public
 access would impair court functions or harm legitimate privacy interests, the
 degree and likelihood of injury if the documents are made public, the reliability
 of the information, whether there will be an opportunity to respond to the
 information, whether the information concerns public officials or public
 concerns, and the availability of a less restrictive alternative to sealing.
 Romero v. Drummond Co., 480 F.3d 1234, 1246 (11th Cir. 2007).

       Local Rule 1.11(a) adds, “Because constitutional law and common law
 afford the public a qualified right of access to an item filed in connection with
 the adjudication of a claim or defense, sealing is unavailable absent a
 compelling justification. Sealing is not authorized by a confidentiality
 agreement, a protective order, a designation of confidentiality, or a
 stipulation.”

       The defendants provide sufficient information to overcome any
 presumption of public access to exhibit 6 and the related redacted information.
 The document and related redacted information concern confidential business
 information about Integrated Global Services (IGS), including business
 strategies and financial plans, and its disclosure would provide IGS’s
 competitors with an unfair advantage. Doc. 109 at 3, 6–7.The unredacted parts
 of the papers provide the public enough information to understand any judicial
 determinations made based on the papers. This order does not limit the
 information that may be used at trial.


                                          2
Case 3:20-cv-01254-BJD-PDB Document 112 Filed 08/25/21 Page 3 of 3 PageID 4583




       Indefinite sealing is rarely warranted, and the defendants fail to show
 indefinite sealing is warranted here.

       The Court therefore:

       (1) grants in part the motion for leave to file under seal, Doc. 109;

       (2) directs the defendants to file under seal exhibit 6 of the
       response to the motion for leave to file a fourth amended
       complaint, Doc. 110, by September 1, 2021;

       (3) directs the plaintiff to file under seal unredacted versions of
       the motion for leave to file a fourth amended complaint, Doc. 107,
       and the proposed fourth amended complaint, Doc. 107-1, by
       September 1, 2021;

       (4) directs the clerk to file under seal the exhibit, the unredacted
       version of the motion for leave to file a fourth amended complaint,
       and the unredacted version of the proposed fourth amended
       complaint until the close of the case or any appeal, whichever is
       later, or upon an order directing unsealing.

       Ordered in Jacksonville, Florida, on August 25, 2021.




                                         3
